UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-6874


MICHAEL NEWBORN,

                Petitioner - Appellant,

          v.

CRAIG APKER, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:13-hc-02176-FL)


Submitted:   October 28, 2014             Decided:   November 18, 2014


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael Newborn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael   Newborn,      a   federal      prisoner,      appeals      the

district    court’s   orders   dismissing         without    prejudice     his    28

U.S.C.     § 2241   (2012)   petition       and    denying    his    motion      for

reconsideration.       We    have   reviewed      the   record      and   find   no

reversible error.       Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.     Newborn v. Apker, No. 5:13-hc-02176-FL (E.D.N.C. Apr.

21, 2014 & June 10, 2014).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                        2